OPINION — AG — SAID SERVICE CONTRACT, POSTAL CARD AND CREDIT CERTIFICATE DO NOT, ON THE FACE THEREOF, CONSTITUTE " FALSE OR MISLEADING ADVERTISING AS A FUNERAL DIRECTOR OR EMBALMER; " NOR " EMPLOYMENT BY THE LICENSEE OF A PERSON OR PERSONS TO SOLICIT FUNERAL DIRECTING OR EMBALMING " NOR SOLICITING OR ADVERTISING " FOR A PREARRANGED FUNERAL SERVICE OR PLAN OF N Y PERSON OR PERSONS " WITHIN THE MEANING OF THE 59 O.S.H. 402. CITE: 59 O.S.H. 396.12(D), 59 O.S.H. 401, 59 O.S.H. 406, 59 O.S.H. 396 THRU 59 O.S.H. 396.26 (L. G. HYDEN)